Name: 2004/488/EC: Decision taken by common accord, at the level of Heads of State or Government, by the Governments of the Member States having the euro as their currency of 27 April 2004 appointing a Member of the Executive Board of the European Central Bank
 Type: Decision
 Subject Matter: executive power and public service;  monetary relations;  political framework;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2004-04-30

 Avis juridique important|42004D04882004/488/EC: Decision taken by common accord, at the level of Heads of State or Government, by the Governments of the Member States having the euro as their currency of 27 April 2004 appointing a Member of the Executive Board of the European Central Bank Official Journal L 163 , 30/04/2004 P. 0113 - 0113Decision taken by common accord, at the level of Heads of State or Government, by the Governments of the Member States having the euro as their currencyof 27 April 2004appointing a Member of the Executive Board of the European Central Bank(2004/488/EC)THE HEADS OF STATE OR GOVERNMENT OF THE MEMBER STATES OF THE EUROPEAN COMMUNITY HAVING THE EURO AS THEIR CURRENCY,Having regard to the Treaty establishing the European Community, and in particular Articles 112(2)(b) and 122(4), and to Articles 11.2 and 43.3 of the Protocol on the Statute of the European System of Central Banks and of the European Central Bank,Having regard to the recommendation of the Council(1),Having regard to the Opinion of the European Parliament(2),Having regard to the Opinion of the Governing Council of the European Central Bank(3),HAVE DECIDED AS FOLLOWS:Article 1Mr JosÃ © Manuel GONZÃ LEZ-PÃ RAMO is hereby appointed a Member of the Executive Board of the European Central Bank for a term of office of eight years as from 1 June 2004.Article 2This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 27 April 2004.D. AhernThe President(1) OJ L 97, 1.4.2004, p. 65.(2) Opinion delivered on 20 April 2004 (not yet published in the Official Journal).(3) OJ C 87, 7.4.2004, p. 37.